Citation Nr: 1117062	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  10-37 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected osteoarthritis of the thoracic spine (thoracic spine disability).

2.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected osteoarthritis of the lumbar spine (lumbar spine disability).  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1943 to February 1948, and from June 1951 to December 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has forward flexion of the thoracolumbar spine of 90 degrees, a combined range of motion in his thoracolumbar spine of 235 degrees, and there is no evidence that he suffers from muscle spasm or guarding resulting in an abnormal gait or abnormal spinal contour.  

2.  There is no evidence that the Veteran's degenerative disc disease has resulted in incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's thoracic spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5235-5243 (2010) 

2.  The criteria for a rating in excess of 10 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5235-5243


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A review of the history of the Veteran's claims shows that the Veteran was awarded service connection for osteoarthritis, which apparently was then affecting his lumbar spine, in September 1976, and assigned a non-compensable evaluation.  An October 1984 rating decision assigned a 40 percent evaluation for osteoarthritis, with it noted it affected the cervical, thoracic and lumbar segments of the spine, as well as the left knee.  In a November 1994 rating action, each joint affected by arthritis was separately evaluated such that a 10 percent evaluation was assigned for the cervical spine, a 10 percent for the thoracic spine, a 10 percent for the lumbar spine, a 10 percent for the left knee, a 10 percent for the right shoulder and 0 percent for the right hand, left hand, right hip and left hip.  The combined evaluation for the areas affected by arthritis remained at 40 percent.  

In January 2009, the Veteran filed a claim for TDIU benefits and in addressing that issue, the RO prepared a rating decision that addressed the evaluation assigned for each of the Veteran's service connected disabilities.  The rating decision also denied TDIU benefits.  The Veteran expressed disagreement with the denial of TDIU benefits, as well as with the 10 percent rating assigned for his low back, and this appeal ensued.  Because the thoracic and lumbar spine segments are now evaluated together, the RO included the thoracic spine disability as an issue on appeal.  

Disabilities of the spine are evaluated under the General Rating Formula for Disease and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5243.  In this case, as the Veteran's private records indicate that he suffers from degenerative disc disease, the Board shall consider ratings under each formula.  

The General Rating Formula for Disease and Injuries of the Spine provides a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  Id.  

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

Forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id.

A rating in excess of 40 percent for a lumbar spine disability requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined rating of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DC 5237 Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Intervertebral disc syndrome may be evaluated based on incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a Diagnostic Code 5243, Note 1.  Pursuant to that formula, a 10 percent rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months are assigned a 20 percent rating.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months are assigned a 40 percent rating, and incapacitating episodes having a total duration of at least 6 weeks during the past 12 months are assigned a 60 percent rating.  

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran underwent a VA examination in February 2009 following his claim for a TDIU.  With regard to his thoracolumbar spine, the Veteran reported suffering from pain that is relieved by medication.  He stated that he suffered from monthly flare-ups that were aggravated by his lifting heavy items, and that he treated these flare-ups with medication as well. 

Upon examination, the examiner noted that the Veteran's posture was erect but his gait was mildly antalgic.  He did not walk with an assistive device.  His neck and back were bilaterally symmetric without gross deformity or apparent scoliosis.  The examiner found no evidence of exaggerated thoracic kyphosis or lumbar lordosis.  

Range of motion testing revealed that the Veteran had forward flexion from 0-90 degrees, extension from 0-35 degrees, right lateral flexion of 0-25 degrees, left lateral flexion of 0-20 degrees, right lateral rotation of 0-35 degrees, and left lateral rotation of 0-30 degrees.  The Veteran thus had a combined range of motion of 235 degrees.  The examiner found no evidence of painful motion, tenderness, spasm, edema, fatigability, lack of endurance, weakness or instability.  Further, he found no additional limitation of motion with repetitive motion.  

X-rays revealed that the Veteran suffered from degenerative disc disease and degenerative facet disease in his thoracolumbar spine.  Based on this report and his findings, the examiner diagnosed the Veteran as suffering from osteoarthritis of his thoracic and lumbar spine with no functional impairment.  

Though many other private and VA records have been obtained and associated with the claims file, the Board notes that these records are not of much use in this decision.  The applicable Diagnostic Codes are clear that rating disabilities of the thoracolumbar spine are dependent on the results of range of motion testing or incapacitating episodes.  Though these other records contain information regarding the Veteran's treatment for his back disabilities, they do not contain the information necessary to determine the correct rating.  Accordingly, the Board shall not discuss these records at length.  

Given this evidence, the Board finds that an increased rating is not warranted.  Again, pursuant to the General Rating Formula for Disease and Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5243.  Here, the Veteran meets none of these criteria.  His forward flexion was 90 degrees, his combined range of motion was 235 degrees, and there was no evidence that he suffered from abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Though the Veteran's gait was mildly antalgic, there is no evidence that this was due to muscle spasms in his back and not a result of his numerous other service-connected disabilities.  

Since X-rays reveal that the Veteran suffers from degenerative disc disease, the Board must also consider whether the Veteran qualifies for an increased rating under the formula for Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under that formula, a 20 percent rating is assigned with evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  Here, there is no evidence that the Veteran suffered from any incapacitating episodes.  The Veteran stated that he suffered from flare-ups only once a month, and that he treats those flare-ups with medication.  There is no evidence that the Veteran was prescribed bed rest as a result of these flare-ups as is required by the formula.  

As repetitive motion did not result in increased pain or a loss of range of motion, an increased rating pursuant to DeLuca is not warranted.  Also, as the Veteran's symptoms have remained consistent over time, staged ratings are not at issue.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The VA examination found that the Veteran suffers from osteoarthritis and disc disease with a decrease in his combined range of motion.  This symptom is contemplated under the applicable rating criteria for an increased evaluation.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that the Veteran has forward flexion of the thoracolumbar spine of 90 degrees, a combined range of motion in his thoracolumbar spine of 235 degrees, and that there is no evidence that he suffers from muscle spasm or guarding resulting in an abnormal gait or abnormal spinal contour.  Accordingly, the Board concludes that he has not met the criteria for an increased evaluation.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5235-5243.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

First, with regard to the duty to notify, the Veteran was sent a letter in January 2009 in conjunction with his claim for a TDIU informing him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

As the Veteran was seeking a TDIU, he was not given specific information regarding his increased rating claims.  This error is not prejudicial, however, as the Veteran's statements in his Notice of Disagreement and his Substantive Appeal show that he had actual knowledge of the evidence needed to substantiate his claim.  Further, the Veteran is represented by a state service organization that is familiar with the adjudication of Veterans' claims.  Therefore, any notice deficiencies do not affect the essential fairness of the adjudication, and no further action is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his private medical treatment.  The Veteran was afforded a VA compensation and pension examination germane to his claims now on appeal.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

A rating in excess of 10 percent for the Veteran's osteoarthritis of the thoracic spine is denied.

A rating in excess of 10 percent for the Veteran's osteoarthritis of the lumbar spine is denied.  


REMAND

A TDIU is governed by 38 C.F.R. § 4.16 (2010), providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

It is further provided that the existence or degree of nonservice-connected or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  Marginal employment - defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person - shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.

Here, the Veteran contends that he is unemployable as a result of his multiple service-connected disabilities.  The Veteran is service connected for the following disabilities: type II diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity secondary to diabetes, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; arthritis of the left hip, rated as noncompensably disabling prior to January 2009 and as 10 percent disabling thereafter; arthritis of the right hip, rated as noncompensably disabling prior to January 2009 and as 10 percent disabling thereafter; residuals of a fracture to the left clavicle, rated as noncompensably disabling; arthritis of the left hand, rated as noncompensably disabling; arthritis of the right hand, rated as noncompensably disabling; arthritis of the right shoulder, rated as 10 percent disabling; osteoarthritis of the thoracic spine, rated as 10 percent disabling; osteoarthritis of the lumbar spine, rated as 10 percent disabling; osteoarthritis of the cervical spine, rated as 10 percent disabling; arthritis of the left knee, rated as 10 percent disabling; tinnitus, rated as ten percent disabling; and bilateral hearing loss, rated as noncompensably disabling.  The Veteran's combined evaluation for compensation is 70 percent with a bilateral factor of 4.1 percent.  

The Board notes that the Veteran meets the schedular criteria for a TDIU.  Here, his combined rating is 70 percent.  Though none of his individual ratings is 40 percent or higher, this does not preclude a finding that he meets the schedular requirement.  The applicable regulation also states that for the purposes of establishing an individual rating of 40 percent, disabilities affecting a single body system may be combined and considered as one disability.  Given the numerous orthopedic disabilities for which the Veteran is service connected, he meets the 40 percent threshold and thus meets the schedular requirement for a TDIU.

The Board also notes that the Veteran is currently unemployed.  The Veteran had previously been employed as a college professor.  In his January 2009 claim, the Veteran stated that he last worked as a professor for Troy University in September 2008, and that he had not been employed since that date.  A June 2009 response from Troy University stated that the Veteran was employed as an adjunct faculty teacher until October 2008, but that his contract was not renewed.  

The problem in this case is that the Board lacks specific information about whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

The Veteran underwent two VA examinations in conjunction with his claim for a TDIU.  In a January 2009 VA audiological examination, the examiner reported that the Veteran suffered from normal sloping to moderately severe sensorineural hearing loss in the right ear and normal falling to severe sensorineural hearing loss in the left.  The Veteran also reported suffering from bilateral tinnitus.  The examiner then stated that the Veteran's hearing difficulties had a significant effect on his occupation, as even when wearing hearing aids, the Veteran would have some difficulty hearing conversation in background noise.  The Veteran would not be able to work in a job involving hazardous noise exposure, in a position involving significant telephone usage, or in a job in which the ability to hear alarms or warnings could result in a danger to himself or to others.  

The Veteran's second VA examination - performed in February 2009 - evaluated the effects that the rest of his service connected disabilities have on his employment.  While the examiner found that most of his disabilities presented no functional impairment, he did report that the Veteran's bilateral peripheral neuropathy of the lower extremities, his arthritis of the left shoulder, and his arthritis of the left knee would present minimal functional impairment.  The examiner also wrote that, based on his objective findings, the Veteran is capable of sedentary to light duty activities consistent with his age.  

When read separately, neither of these examinations concludes that the Veteran's individual service-connected disabilities prevent him from securing or following a substantially gainful occupation.  A TDIU, however, does not look at each of the Veteran's disabilities individually.  Instead, the award of a TDIU is dependent on the total effect that all of the Veteran's service-connected disabilities have on his employment outlook.  Thus, the Veteran's claim must be remanded in order that an opinion may be offered as to the effect that all of the Veteran's service-connected disabilities together have on his employment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  An opinion should be provided as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

More specifically, if possible, the claims file should be returned to the examiner who conducted the February 2009 VA TDIU examination for the requested opinion.  If the examiner from the February 2009 examination is not available, then an opinion may be provided by any physician with appropriate expertise.  If it is determined that it is not possible to offer this opinion without scheduling the Veteran for an examination, then such an examination should be provided.  The physician is specifically requested both to review the Veteran's claims file prior to his formulating an opinion and to note in his report that he performed such a review.

After reviewing the Veteran's claims file and/or examining the Veteran, the examiner is asked to state whether the Veteran's service-connected disabilities together render him unable to secure or follow a substantially gainful occupation.  

The examiner is advised that the Veteran is service-connected for the following disabilities: type II diabetes mellitus; bilateral peripheral neuropathy of the lower extremities; bilateral arthritis of the hips; residuals of a fracture to the left clavicle; bilateral arthritis of the hands; arthritis of the right shoulder; osteoarthritis of the thoracic spine; osteoarthritis of the lumbar spine; osteoarthritis of the cervical spine; arthritis of the left knee; tinnitus; and bilateral hearing loss.  

The examiner should describe all findings in detail and provide a complete rationale for any opinion offered.  If the examiner is unable to render the requested opinion, he should so state and indicate the reasons.

2.  The RO/AMC should then readjudicate of the Veteran's claim. If action remains adverse to the Veteran, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and thereafter return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


